      Case 2:16-cv-00798-MHT-CSC Document 162 Filed 11/10/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION


 DEMONTRAY HUNTER, by and through his next
 friend, Rena Hunter; RUSSELL D. SENN, by and
 through his next friend, Irene Senn; TRAVIS S.
 PARKS, by and through his next friend, Catherine
 Young; VANDARIUS S. DARNELL, by and
 through his next friend, Bambi Darnell; FRANK
 WHITE, JR., by and through his next friend, Linda
 White; MARCUS JACKSON, by and through his
 next friend Michael P. Hanle; TIMOTHY D.
 MOUNT, by and through his next friend, Dorothy
 Sullivan; HENRY P. MCGHEE, by and through his            CASE NO. 2:16-cv-00798-MHT-CSC
 next friend, Barbara Hardy, individually and on
 behalf of all others similarly situated; and the
 ALABAMA         DISABILITIES       ADVOCACY                    CLASS ACTION FOR
 PROGRAM,                                                       DECLARATORY AND
                                                                INJUNCTIVE RELIEF
       Plaintiffs,

 v.

 LYNN T. BESHEAR, in her official capacity as
 Commissioner of the Alabama Department of
 Mental Health,

       Defendant.


                 NOTICE OF SUBMISSION OF MONITORING REPORT

The Alabama Disabilities Advocacy Program, as the monitor designated in the Consent Decree

entered in this action, ECF No. 94, hereby gives notice of its submission of the Monitoring Report

for the August 1, 2020 through October 31, 2020 Monitoring Period, on November 10, 2020. The

Monitoring Report in its entirety is only submitted to the Defendant, and does not go to the Court;

therefore, it is not attached to this Notice of Submission.


Dated: November 10, 2020
Case 2:16-cv-00798-MHT-CSC Document 162 Filed 11/10/20 Page 2 of 3




                        Respectfully submitted,

                        /s/Shandra N. Monterastelli
                        Shandra N. Monterastelli (ASB-1016-N00Q)
                        William Van Der Pol, Jr. (ASB-2112-114F)
                        Larry G. Canada (ASB-3153-N73L)
                        Lonnie J. Williams (ASB-2866-I35W)
                        ALABAMA DISABILTIES ADVOCACY PROGRAM

                        500 Martha Parham West
                        Box 870395
                        Tuscaloosa, Alabama 35487-0395
                        Telephone: (205) 348-4928
                        Facsimile: (205) 348-3909
                        Email: smonterastelli@adap.ua.edu
                               lcanada@adap.ua.edu
                               wvanderpoljr@adap.ua.edu
                               lwilliams@adap.ua.edu




                                  2
     Case 2:16-cv-00798-MHT-CSC Document 162 Filed 11/10/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that I have caused a true and correct copy of the foregoing to
be served on the counsel of record listed below by filing same with the Clerk of Court via the
CM/ECF system this 10th day of November, 2020.

Shandra N. Monterastelli                        Thomas B. Klinner
Larry G. Canada                                 Edward C. Hixon
William Van Der Pol, Jr.                        Ashley L. Nichols
Lonnie J. Williams                              Nancy S. Jones
Alabama Disabilities Advocacy Program           Alabama Department of Mental Health
500 Martha Parham West                          RSA Union Building
Box 870395                                      100 North Union Street
Tuscaloosa, AL 35487-0395                       Montgomery, Alabama 36104
smonterastelli@adap.ua.edu                      Tommy.Klinner@mh.alabama.gov
lcanada@adap.ua.edu                             Eddie.Hixon@mh.alabama.gov
wvanderpoljr@adap.ua.edu                        Ashley.Nichols@mh.alabama.gov
lwilliams@adap.ua.edu                           Nancy.Jones@mh.alabama.gov
Henry F. (Hank) Sherrod III
Henry F. Sherrod III, P.C.
119 South Court Street
Florence, AL 35630
hank@alcivilrights.com
Randall C. Marshall
ACLU of Alabama Foundation
P.O. Box 6179
Montgomery, AL 36106-0179
rmarshall@aclualabama.org

                                                                    /s/Shandra N. Monterastelli
                                                     Shandra N. Monterastelli (ASB-1016-N00Q)
                                                        Alabama Disabilities Advocacy Program




                                                 3
